EXHIBIT 32.1 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Salient Products Corporation (the “Company”) on Form 10-Q for the quarter ended August 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Shehzad Peermahomed, Chief Executive Officer and Principal Accounting Officer of the Company, certify, pursuant to 18 U.S. C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section13 (a)or 15 (d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 12, 2011 By: /s/ Shehzad Peermahomed Shehzad Peermahomed, Chief Executive Officer and Principal Accounting Officer
